UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JOHN ADESALU,                             )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )                    Civil Action No. 07-2187 (PLF)
                                          )
MICHAEL J. OPPS, Acting Chairman,         )
 United States Feda                       )
 Communications Commission,               )
                                          )
               Defendant.1                )
__________________________________________)

                                     ORDER ND JUDGMENT

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that defendant’s motion for summary judgment [13] is GRANTED;

it is

               FURTHER ORDERED that judgment is entered for the defendant on all claims;

and it is

               FURTHER ORDERED that the Clerk of this Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                                       /s/____________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: March 31, 2009



        1
                Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court
substitutes as defendant the Acting Chairman of the FCC, Michael J. Copps, for former
Chairman Kevin J. Martin.